Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
I note that the majority opinion reaches its result without addressing the constitutional issues. The majority result is solely based on the conclusion that this particular school is “distinctly private,” a conclusion which is contrary to that reached by the Motions Commissioner.
While I enthusiastically applaud the educational value of our parochial schools in todays society, I have great difficulty in agreeing with my learned colleagues that a Catholic school which admits non-Catholic children is “distinctly private” within the common meaning of these words.
In Webster’s Third New International Dictionary (1961) “distinctly” is defined, inter alia, as “without a blending or merging of one thing with another.” The same source defines “private” as “intended for or restricted to the use of a particular person or group or class of persons.”
Because the school which is the subject of the present litigation does, to its credit, merge and blend Catholics and non-Catholics, and because it does not restrict its facilities, again to its credit, to persons of Catholic persuasion, I am compelled to conclude that it is subject to the provisions of the Pennsylvania Human Relations Act.
Judge Craig joins in this dissent.